Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 as filed are presently pending and subject to examination in merits.
Double Patenting
Applicant is advised that should claim 10 be found allowable, claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)  1-2 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Zoghbi US 20130158363 A1 hereinafter "D1".
Regarding claims 1-2, D1 discloses a handheld ultrasound device (“15” Fig. 4, [0079]), comprising: a handle; and a tip, the tip comprising a sensor for transmitting and receiving ultrasound waves, wherein the handle and the tip are a single, integral, fully self-contained unit (see illustration Figs. 4-7) [claim 1]; wherein a power source is disposed within the handle (see illustration Fig. 4) [claim 2].
Regarding claims 19 and 20, D1 discloses a handheld ultrasound device (“15” Fig. 4, [0079]), comprising: a handle; and a tip, the tip comprising a sensor for transmitting and receiving ultrasound waves, wherein the sensor is positioned on a proximal end of the tip, and wherein the handle and the tip are a single, integral, fully self-contained unit (see illustration Fig. 4-6) [claim 19]; wherein the tip has a shape and a size for a specific medical procedure e.g., as illustrated in Fig. 5-6) [claim 20].
Claim(s) 1, 3-5, 8-9  and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Manor et al.,  US 20030018262 A1 hereinafter "D2".
Regarding claims 1, 3-5 and 8, D2 discloses a handheld ultrasound device (“10” Fig. 1 [0045-0046]), comprising: a handle; and a tip, the tip comprising a sensor (“12”) for transmitting and receiving ultrasound waves, wherein the handle and the tip are a single, integral, fully self-contained unit  [claim 1]; wherein the handle includes a speaker for emitting audio feedback ([0046] “beeper”) - [claim 3]; a display for displaying visual feedback ([0046] “display 23” [claim 4], a light array for providing visual feedback ([0046] “LEDs”) [claim 5]; or one or more controls for operating the handheld device ([0046] “operational keys 20” [claim 8].
Regarding claims 19 and 20, D2 discloses a handheld ultrasound device (“10” Fig. 1 [0045-0046]), comprising: a handle; and a tip, the tip comprising a sensor for transmitting and receiving ultrasound waves, wherein the sensor is positioned on a proximal end of the tip, and wherein the handle and the tip are a single, integral, fully self-contained unit [claim 19]; wherein the tip has a shape and a size for a specific medical procedure (since device of D2 is for performing a procedure, the tip can be described as having a shape and size for the intended procedure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 1 above. D2 discloses the invention of claim 9 as discussed in claim 8 above, although D2 does not explicitly disclose the controls include volume buttons for D2 does note in [0046] that the indicating means maybe audio e.g., beeper. Official notice is taken in regards to volume buttons for audio control and power button to turn device on or off an electronic device. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have included volume buttons and a power button as controls in the device of D2, to allow a user to control the audio indicating means and to either turn on or off the device.  
Claims 6-7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 1 above, and further in view of Wodecki et al., US 20170296142 A1 hereinafter “D3”.
D2 discloses the invention of claim 1 as discussed above but does not explicitly disclose the device is a sterile device configured for single use or re-sterilization or a sheath separate sheath that covers the ultrasound device to provide a sterile battier, wherein the sheath is separate from the handheld device. It is however noted that it is generally known in medical filed to provide a sterile device, for patient’s safety to stop spread of pathogens. In any event, D3 discloses an ultrasound probe “110” that is provided with a removable capsule “130” (reads on recited sheath) to enclose the probe, thus providing a user with a means of keeping the system clean, hence a sterile probe ([0032, 0034]), the cover is disclosed as being transparent or translucent to ultraviolet light, to allow for sterilization ([0033]) and a storage compartment “115” to store, carry and sterilize the probe ([0035]), which is an implicit disclosure of a sterilizable ultrasound probe. Accordingly, D3 discloses a sterilizable ultrasound probe, with a sheath (cover) to ensure patient safety [0003]. The probe of D3 can be discarded  been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have further modified D2 with a removable capsule/sheath and/or storage compartment as taught by D3, to provide the probe of D2 with a means to keep the probe sterile and a means to store, carry or sterilize the probe, to ensure patient safety by maintaining sterility of the probe during storage or transportation and either re-sterilizing the probe after use or discarding the probe after single use. 
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 in view of D3.
Regarding claim 16, all limitations are to be found in claim 15 above, D1 discloses aspects of a handheld device as set forth in claim 1, and D3 renders obvious at the time of filing the claimed invention, aspect of a sheath that fully covers the ultrasound device, hence a handheld ultrasound sterile assembly. See claim 1 and 15 for overlapping subject matter, the citations and discussion therein are equally applicable here and will not be repeated for brevity sake. 
Regarding claims 17 and 18, the sheath (capsule) of D3 is complimentary to the handheld device, as such in the case of the handheld device of D1, a person of ordinary skill in the art at the time of filing the claimed invention would have provided a sheath that is complimentary to the handheld device of D1 .
Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 as applied to claim 1 above, and further in view of Halmann et al., US 20030097071 A1 hereinafter “D4”.
D1 discloses the invention of claim 1 as discussed above, comprising a battery (see claim 2), although D1 discloses a battery 85 for powering electrical components provided with base unit 10 [0078], D1 does not explicitly disclose that the battery is rechargeable and the handle comprise a port for connecting the handheld ultrasound device to a source of recharging the rechargeable source (battery) disposed in the handle. However, D4 discloses analogous system, comprising a battery power interface 140 that connects PDA 120 and hand-held probe ([0020]), the probe is disclosed as having an internal battery to provide power and a docking station to provide function of battery charging ([0034]), a port for connecting to the PDA or docking station is implicitly disclosed. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention, to have modified the ultrasound device of D1 with a port at the handle and a rechargeable battery as taught by D4, to allow for recharging of the probe via the base unit or a docking station.  
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 1 above, and further in view of Brenner et al., US 20120059394 A1 hereinafter “D5”.
D2 discloses the invention of claim 1 but for the tip incorporates a curvature along a length of the tip. However, D5 in the same field of endeavor of ultrasonic blood flow detector discloses a prior art ultrasonic probe (Fig. 2C) having a tip portion that incorporates a curvature, to allow proper positioning next to a site of interest ([0101]). It D2 to incorporate a curvature along a length of the tip, so as to allow proper positioning of the sensor adjacent to a measurement taking location. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over D2 as applied to claim 1 above, and further in view of Morinaga US 5570692 hereinafter “D6”.
D2 discloses the invention of claim 1 but is silent as to whether the tip is flexible or rigid. However, D6 in the same field of endeavor of ultrasonic blood flow detector discloses a prior art ultrasonic probe 10 that is constructed by either a rigid or flexible material. It would have been obvious to one having ordinary skill in the art at the time of filing the claimed invention to have modified the tip of D2 with a rigid or flexible material, to allow positioning of the ultrasound sensor for blood flow measurements.  
Conclusion
See PTO 892 for prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONIFACE N NGANGA whose telephone number is (571)270-7393.  The examiner can normally be reached on Mon. - Thurs. 5:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BONIFACE N NGANGA/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        4/28/2021